Dissenting Opinion by
Woodside, J.:
This Court has frequently said that a wife is not entitled to an order of support from her husband if she has been guilty of conduct which would entitle him to a divorce. The principle as applied to summary support proceedings deserves re-examination.
It is now possible for three hearings to be in process at the same time for a determination of the rights of the same parties to a divorce.1 As contested divorce cases usually have long records, it is a tragic waste of time for the courts, the lawyers and the litigants to travel the same road more than once.
*140Presumably a husband’s defense to an action for support rests upon the statutory provision that permits a wife to petition for an order of support. It rests upon questionable ground. The Act provides: “If any husband . . . separates himself from his wife . . . without reasonable cause, or neglects to maintain his wife . . . his wife may file a petition . . .” for support. (Emphasis supplied) §733 of The Penal Code of June 24, 1939, P. L. 872, 18 P.S. §4733. It is apparent that the phrase “without reasonable cause” refers to a husband separating himself from his wife, and not to his neglect to maintain her. I recognize that the legislature has allowed the court to follow the present interpretation of its statute for many years, and that under such circumstances the legislature and not the courts ordinarily should set aside a rule followed for so long. The present practice cannot be the best devisable. A better system should be developed.
The Commonwealth will support through public assistance a wife who has no other means of support. Thus, the courts permit a husband to transfer from himself to the Commonwealth the support of a wife from whom he suffered indignities or who left his home without cause. If he insists upon keeping her as his wife, should he be relieved of all responsibilities as her husband?
Should an ill wife be denied all support from a rich husband solely because she elects to reside with her son? Here we have an emotionally disturbed 62 year old wife suffering from leukemia. She is denied support from her wealthy husband of 41 years because the trial judge thought her reasons for living with her son separate from her husband were insufficient. Temporary orders of from $100 to $200 per week had been made against the defendant by the trial judge prior to her final order. I think the trial judge should have made an order of support for this wife. At first *141the trial judge seemed to think so too. She changed her mind later. I agree with her first impression. I dissent from affirming her final order refusing all support.

 Support hearings, hearings on the husband’s action for divorce from the bonds of matrimony and hearings on the wife’s action for divorce from bed and board.